                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MARYLAND
                                       Southern Division


                                                         *
JEFFREY FRANCE,
                                                         *
        Petitioner,
v.                                                       *            Case No.: GJH-20-631

WARDEN,                                                  *

        Respondent.                                      *

*       *        *        *        *        *        *        *       *        *        *        *        *

                                       MEMORANDUM OPINION

        In a limited response to the above-entitled Petition for Writ of Habeas Corpus pursuant to

28 U.S.C. § 2254, Respondent asserts that the Petition should be dismissed because it is time-

barred and does not state a federal claim. ECF No. 11. Petitioner Jeffrey France filed a Reply.

ECF No. 15. No hearing is necessary. See Rule 8(a), Rules Governing Section 2254 Cases in the

United States District Courts; Local Rule 105.6 (D. Md. 2018); see also Fisher v. Lee, 215 F.3d

438, 455 (4th Cir. 2000) (holding that a petitioner is not entitled to a hearing under 28 U.S.C.

§2254(e)(2)). For the reasons discussed below, the Petition shall be dismissed and a certificate of

appealability shall not issue. See infra §§ III, IV.

        Also before the Court are Petitioner’s Motion for Emergency Transfer, ECF No. 10, and

Petitioner’s Motion to Strike Respondent’s Limited Response, ECF No. 13.1 The Court briefly


1
  Also pending in this case are: (1) Respondent’s Motion for Extension of Time, ECF No. 9, which the Court now
grants; (2) Petitioner’s Motion for Appointment of Counsel, ECF No. 12, which the Court denies because no hearing
is deemed necessary in this case, see Rule 8(c), Rules Governing Section 2254 Cases in the United States District
Courts (“If an evidentiary hearing is warranted, the judge must appoint an attorney to represent a petitioner who
qualifies to have counsel appointed under 18 U.S.C. § 3006A.”); see also Rule 1(b), Rules Governing Section 2254
Cases in the United States District Courts (permitting this Court to apply any or all of the rules governing § 2254
cases to habeas corpus petitions not otherwise covered by the rules); and (3) Petitioner’s Motion for Extension of
Time to File a Reply, ECF No. 14, which this Court denies as moot because Petitioner timely filed his Reply on
addresses those motions here.

           Petitioner’s Motion for Emergency Transfer seeks a transfer to a different prison based

on an asserted danger to his safety. ECF No. 10 at 1–2. However, Petitioner’s Motion for

Emergency Transfer is not the proper avenue to address his concerns. Should Petitioner continue

to believe his fears are not being adequately addressed by correctional staff, the appropriate

cause of action is a separate civil rights action under 42 U.S.C. § 1983, following exhaustion of

administrative remedies. Thus, the Court denies, without prejudice, Petitioner’s Motion for

Emergency Transfer.

           Petitioner’s Motion to Strike Respondent’s Limited Answer is based on his assertion that

Respondent’s Limited Answer violates this Court’s Order to Show Cause. ECF No. 13.

Petitioner’s assertion is without merit. This Court directed Respondent to provide “all relevant

opinions, materials, and transcripts” with its Answer. ECF No. 7. The materials filed are relevant

to the arguments made by Respondent.

I.         BACKGROUND

           On January 17, 2013, Petitioner France pleaded guilty to second-degree assault. ECF No.

11-1 at 4. The Circuit Court for Harford County (the “circuit court”) sentenced France to ten

years of incarceration, suspending all but eighteen months, followed by three years of supervised

probation. Id. at 13. The circuit court, as a condition of probation, also ordered France to refrain

from contacting the victim of the assault, except regarding visitation and custody matters.2 Id. at

15.




February 3, 2021, ECF No. 15, less than 30 days after Respondent filed its Limited Answer, ECF No. 11; see ECF
No. 7 (allowing Petitioner to file a reply within 30 days after service of Respondent’s Answer).
2
    The victim of the assault is the mother of Petitioner’s child. ECF No. 1-1 at 3.


                                                             2
         While France did not file an application for leave to appeal the conviction, on June 12,

2013, France filed a “Petition for Judicial Review,” which the circuit court construed as a

petition for post-conviction relief. Id. at 17–26, 38.3

         In 2014, during France’s incarceration, in violation of his conditions of probation, he sent

a threatening letter to the victim of the assault. ECF No. 1-4 at 27–29. As a result, on December

2, 2014, while France remained incarcerated and before the beginning of his probationary period,

the circuit court revoked his probation. ECF No. 1 at 2; ECF No. 1-4 at 13; ECF No. 11-1 at 27.

The circuit court imposed eight years and six months of the previously suspended portion of his

sentence, with all but four years suspended, followed by a period of three years supervised

probation. ECF No. 11-1 at 27. The court again ordered that France have no contact with the

victim, “not even with respect to the minor child.” ECF No. 1-1 at 3.

         France filed an application for leave to appeal the revocation of his probation with the

Maryland Court of Special Appeals on December 11, 2014, arguing that “the violation of

probation . . . was not ripe for adjudication as the Defendant had not yet been released from the

original sentence[.]” ECF No. 11-1 at 63–64. The Maryland Court of Special Appeals denied

France’s application on July 1, 2015, ECF No. 1-1 at 3 (citing France v. State, No. 2646, Sept.

Term 2014 (Md. Ct. Spec. App. July 1, 2015)); ECF No. 1-4 at 12. France then, on July 24,

2015, filed a petition for writ of certiorari with the Maryland Court of Appeals, ECF No. 1-4 at

12, which was denied in September 2015. Id. at 11; ECF No. 11-1 at 39.

         In addition to France’s direct appeal of the circuit court’s revocation of his probation,




3
 Respondent alleges that France also filed two motions to correct an illegal sentence in 2014, both of which were
denied shortly after their filing. ECF No. 11 at 6, 13. Petitioner appealed the first of these denials, but the Court of
Special Appeals upheld the denial in April 2015. ECF No. 11 at 6 (citing France v. State, No. 1076, Sept. Term
2014 (Md. Ct. Spec. App. Apr. 15, 2015)).


                                                            3
France filed a Petition for Reduction and/or Modification of Sentence pursuant to Maryland Rule

4-345 on December 8, 2014, ECF No. 11-1 at 28–29, which, at France’s request, the circuit court

held sub curia, id.; ECF No. 1-4 at 13 (“hold sub curia”). France’s December 8, 2014 Petition

did not enumerate any specific basis for relief. ECF No. 11-1 at 28–29. France filed a second

Petition for Modification of Sentence on May 12, 2015, requesting work release and referencing

the circuit court’s previous acceptance of his Petition for Reduction and/or Modification of

Sentence. ECF No. 11-1 at 30–31.4 The circuit court summarily denied France’s Petition on May

20, 2015. ECF No. 11-1 at 30.

           On August 14, 2015, while his original petition for post-conviction relief was still

pending, France filed an Addition to Post Conviction Relief, ECF No. 11-1 at 39,5 alleging, as he

had in his direct appeal of the 2014 revocation of probation, that his probation was illegally

revoked because he had not yet been released from the underlying sentence. Id. at 44. However,

France did not address this issue at the post-conviction hearing, which took place on April 22,



4
  Maryland Rule 4-345 allows the circuit court: (a) to correct an illegal sentence at any time; (b) to revise a sentence
in the case of fraud, mistake, or irregularity; (c) to correct an evident mistake in the announcement of a sentence; (d)
in desertion and non-support cases, to modify, reduce, or vacate the sentence or place the defendant on probation
any time before the expiration of the sentence; and (e) “[u]pon a motion filed within 90 days after imposition of a
sentence . . . , whether or not an appeal has been filed,” to revise a sentence for any other reason. Md. Rule 4-
344(a)–(e). France’s first Petition for Modification and/or Reduction of Sentence, which the circuit court held sub
curia, does not specify which subsection of Rule 4-345 it is invoking, but rather appears to reserve all future
arguments for modification or reduction. ECF No. 11-1 at 28–29. As to France’s second Petition for Modification of
Sentence, from the plain language of the motion, the Court concludes that subsection (e), which requires a timely
motion, is the only subsection of Rule 4-345 applicable to France’s request for modification. ECF No. 11-1 at 30
(requesting a modification of Petitioner’s sentence in the form of a work release). However, on its own, France’s
second petition is untimely. Compare ECF No. 1 at 2 (“On 12-2-14 the circuit court of Harford County revoked the
Petitioner’s probation[.]”) with ECF No. 11-1 at 30 (noting France’s filed the Petition for Modification on May 12,
2015). Thus, the Court will consider France’s second Petition for Modification, which references the circuit court’s
acceptance of his first petition and explicitly requests a hearing, as a request for a hearing on France’s timely-filed
first Petition for Modification and/or Reduction, which until then had been held sub curia. Consequently, both
Petitions were denied on May 20, 2015. The Court’s interpretation is supported by Petitioner’s acknowledgement
that the circuit court has denied every motion he has filed challenging the 2014 revocation of his probation. ECF No.
11-1 at 57.
5
    But see ECF No. 1-4 at 12 (stating that Addition to Post Conviction Petition was filed on May 19, 2015).


                                                           4
2016. Id.; ECF No. 1-4 at 10. The circuit court denied post-conviction relief on May 12, 2016.

Id. at 38–55.

       France next filed a writ of habeas corpus in the circuit court on July 27, 2016. ECF No.

11-1 at 58–61. In that writ of habeas corpus, France alleged that he entered into a binding plea

agreement on January 17, 2013, and that he was never advised during the proceedings that his

probation could be revoked during his incarceration. Id. at 58. France argued that Maryland Rule

4-243 requires that the terms of a plea agreement be made plain on the record in the presence of

the defendant. Id. at 59. He further claimed that, since he did not commit a new offense, he did

not violate an implied condition of his probation. Id. at 60–61. In France’s view, the circuit court

lacked authority to revoke his probation before it began “for bad behavior or misconduct that

does not amount to a violation of the criminal law.” Id. at 36. The circuit court rejected these

arguments and denied France’s July 27, 2016 Writ of Habeas Corpus on August 16, 2016. ECF

No. 11-1 at 58; ECF No. 1-4 at 9.

       From the records before the Court, it appears France then filed another writ of habeas

corpus on November 1, 2017, although it is unclear to the Court what arguments that habeas

petition contained. ECF No. 1-4 at 8; ECF No. 11-1 at 9. On November 20, 2017, the circuit

court denied France’s November 1, 2017 Writ of Habeas Corpus as well. ECF No. 1-4 at 7; ECF

No. 11-1 at 9.

       Also in 2017, France sent additional threatening letters to the assault victim. ECF No. 1-1

at 3. Consequently, on January 25, 2018, after a hearing, the circuit court again revoked France’s

probation, ordered him to serve the balance of his sentence, and did not suspend any portion of

the sentence. Id., ECF No. 1-4 at 5–6.

       France filed a Notice of Appeal to the Maryland Court of Special Appeals on February



                                                 5
26, 2018. ECF No. 11-1 at 56–57; ECF No. 1-4 at 5. It is unclear from the records provided by

the parties what judgment France was appealing. ECF No. 11-1 at 56–57. Nevertheless, France’s

February 2018 Notice of Appeal reiterates his argument that the 2014 “revocation of probation

[was] not authorized for bad behavior or misconduct that does not amount to a violation of

criminal law[.]” Id. at 57. On August 27, 2018, the Maryland Court of Special Appeals dismissed

the appeal, on its own initiative, pursuant to Maryland Rule 8-602(b)(1). ECF No 1-5 at 14; Md.

Rule 2-602(b)(1) (“The Court shall dismiss an appeal if: (1) the appeal is not allowed by these

Rules or other law[.]”).

        On August 6, 2018, France filed a Motion to Correct Illegal Sentence. ECF No. 11-1 at

33–36; ECF No. 1-4 at 4, 30–33. This Motion made identical arguments to those found in

Petitioner’s July 2016 Writ of Habeas Corpus and virtually equivalent to those he made during

his direct appeal of the 2014 probation revocation. ECF No. 11-1 at 33–36; ECF No. 1-4 at 30–

33. The circuit court denied France’s Motion as “previously addressed” in a marginal order dated

October 3, 2018. ECF No. 11-1 at 33; ECF No. 1-4 at 30. France appealed the summary denial of

his motion to the Maryland Court of Special Appeals on October 24, 2018. ECF No. 1-1 at 3;

ECF No. 1-4 at 4.

       The Court of Special Appeals, in an opinion dated September 30, 2019, affirmed the

circuit court’s decision revoking France’s probation. ECF No. 11-1 at 65–68; ECF No. 1-1 at 2–

5. In doing so, the appellate court found that France’s claim was not a proper one to bring

pursuant to Maryland Rule 4-345(a) because the sentence was not inherently illegal. ECF No. 1-

1 at 5. Further, the appellate court observed that “[a] court . . . may revoke a defendant’s

probation before the probationary period begins, see Matthews v. State, 304 Md. 281 (1985);

McKinney v. State, 239 Md. App. 297 (2018), cert. denied, 462 Md. 573 (2019), and whether the



                                                  6
court errs in doing so is a matter subject to appellate review upon this Court’s granting of a

timely filed application for leave to appeal.” Id. The court then concluded that it would not

revisit the decision to deny France’s application for leave to appeal the decision revoking his

probation. Id. Consequently, in December 2019, France filed a Petition for Writ of Certiorari,

which the Maryland Court of Appeals denied on February 28, 2020. ECF No. 11-1 at 11; ECF

No. 1-1 at 1.

       France filed the instant Petition for Writ of Habeas Corpus in this Court on March 5,

2020. ECF No. 1-6 at 1 (postmark date). In his petition, Frances again alleges that the 2014

revocation of probation was improper because the period of probation was not scheduled to

begin until his release from prison. Id. at 2. He claims the court “failed to provide advance notice

that [he] was subject to conditions of probation during incarceration.” Id. This lack of clarity,

France argues, violates due process and the content of Maryland Rule 4-243. Id. at 2–4.

       Respondent, in its Limited Answer, filed January 15, 2021, advances two reasons why

the petition should be dismissed: (1) the petition is untimely; and (2) the petition does not raise a

claim that is cognizable for purposes of federal habeas review. ECF No. 11 at 7. In his reply,

filed February 3, 2021, France argues that his petition is timely because his federal habeas

petition “is an appeal of the motion to correct illegal sentence filed 9-6-18 and not the 1-17-13

sentence contended by the Respondent[.]” ECF No. 15 at 1. France states that he “could not file

an appeal of the 1-17-13 sentence raising the issue of improper notification of conditions of

probation because the issue was not known or apparent until the revocation of probation.” Id.

Finally, France argues that his “claim that proper notification of conditions of probation is

constitutionally required is in fact sufficient to establish a cognizable Federal claim” and, in

support, cites a Sixth Circuit case, Tiitsman v. Black, 536 F.2d 678 (6th Cir. 1976). Id. at 2.



                                                  7
II.    STANDARD OF REVIEW

       An application for a writ of habeas corpus may be granted only for violations of the

Constitution or laws of the United States. 28 U.S.C. § 2254(a). The federal habeas statute at 28

U.S.C. § 2254 sets forth a “highly deferential standard for evaluating state-court rulings.” Lindh

v. Murphy, 521 U.S. 320, 333 n.7 (1997); see also Bell v. Cone, 543 U.S. 447, 455 (2005). The

standard is “difficult to meet,” and requires courts to give state-court decisions the benefit of the

doubt. Cullen v. Pinholster, 563 U.S. 170, 181 (2011); see also White v Woodall, 572 U.S.415,

419–20 (2014) (stating that a state prisoner must show the state court ruling was “so lacking in

justification that there was an error well understood and comprehended in existing law beyond

any possibility for fair minded disagreement” (quoting Harrington v. Richter, 562 U.S. 86, 103

(2011))).

       A federal court may not grant a writ of habeas corpus unless the state’s adjudication on

the merits: 1) “resulted in a decision that was contrary to, or involved an unreasonable

application of, clearly established Federal law, as determined by the Supreme Court of the

United States”; or 2) “resulted in a decision that was based on an unreasonable determination of

the facts in light of the evidence presented in the State court proceeding.” 28 U.S.C. § 2254(d). A

state adjudication is contrary to clearly established federal law under § 2254(d)(1) where the

state court 1) “arrives at a conclusion opposite to that reached by [the Supreme] Court on a

question of law[,]” or 2) “confronts facts that are materially indistinguishable from a relevant

Supreme Court precedent and arrives at a result opposite to [the Supreme Court].” Williams v.

Taylor, 529 U.S. 362, 405 (2000).

       Under the “unreasonable application” analysis under § 2254(d)(1), a “state court’s

determination that a claim lacks merit precludes federal habeas relief so long as ‘fairminded



                                                  8
jurists could disagree’ on the correctness of the state court’s decision.” Harrington, 562 U.S. at

101 (quoting Yarborough v. Alvarado, 541 U.S. 652, 664 (2004)). Thus, “an unreasonable

application of federal law is different from an incorrect application of federal law.” Id. at 785

(emphasis in original).

       Further under § 2254(d)(2), “a state-court factual determination is not unreasonable

merely because the federal habeas court would have reached a different conclusion in the first

instance.” Wood v. Allen, 558 U.S. 290, 301 (2010). “[E]ven if reasonable minds reviewing the

record might disagree about the finding in question,” a federal habeas court may not conclude

that the state court decision was based on an unreasonable determination of the facts. Id. (internal

quotation marks and citations omitted). “[A] federal habeas court may not issue the writ simply

because [it] concludes in its independent judgment that the relevant state-court decision applied

established federal law erroneously or incorrectly.” Renico v. Lett, 559 U.S 766, 773 (2010)

(quoting Williams, 529 U.S. at 410).

       The habeas statute provides that “a determination of a factual issue made by a State court

shall be presumed to be correct[,]” and the petitioner bears “the burden of rebutting the

presumption of correctness by clear and convincing evidence.” 28 U.S.C. § 2254(e)(1). The

Fourth Circuit has further emphasized the demanding standard of review, holding that “[w]here

the state court conducted an evidentiary hearing and explained its reasoning with some care, it

should be particularly difficult to establish clear and convincing evidence of error on the state

court’s part.” Sharpe v. Bell, 593 F.3d 372, 378 (4th Cir. 2010). This is especially true where

state courts have “resolved issues like witness credibility, which are ‘factual determinations’ for

purposes of Section 2254(e)(1).” Id.

       Absent a violation of a constitutional right or federal law, a federal habeas petitioner fails



                                                 9
to state a cognizable claim for relief. Wilson v. Corcoran, 562 U.S. 1, 1 (2011) (per curiam)

(holding “Federal courts may not issue writs of habeas corpus to prisoners whose confinement

does not violate federal law.”).

III.    DISCUSSION

        A one-year period of limitations applies to federal habeas petitions filed by prisoners in

custody under a state judgment. 28 U.S.C. § 2244. The one-year limitation period runs from the

latest of:

        (A) the date on which the judgment became final by the conclusion of direct
        review or the expiration of the time for seeking such review;

        (B) the date on which the impediment to filing an application created by State
        action in violation of the Constitution or laws of the United States is removed, if
        the applicant was prevented from filing by such State action;

        (C) the date on which the constitutional right asserted was initially recognized by
        the Supreme Court, if the right has been newly recognized by the Supreme Court
        and made retroactively applicable to cases on collateral review; or

        (D) the date on which the factual predicate of the claim or claims presented could
        have been discovered through the exercise of due diligence.

28 U.S.C. § 2244(d)(1).

        However, under § 2244(d)(2), “[t]he time during which a properly filed application for

State post-conviction or other collateral review with respect to the pertinent judgment or claim is

pending shall not be counted toward any period of limitation under this subsection.”

Nevertheless, “the limitations period does not begin to run anew for a year following denial of

the state post conviction remedies[,]” rather, after a post-conviction proceeding terminates, the

limitations period begins running again with the same number of days remaining as were

remaining when the post-conviction claim was filed. Gray v. Waters, 26 F. Supp. 2d 771, 772

(D. Md. 1998).



                                                 10
       “[T]he one year limitation period is also subject to equitable tolling in ‘those rare

instances where—due to circumstances external to the party’s own conduct—it would be

unconscionable to enforce the limitation against the party.’” Hill v. Braxton, 277 F.3d 701, 704

(4th Cir. 2002) (citing Harris v. Hutchinson, 209 F.3d 325, 330 (4th Cir. 2000)). To be entitled to

equitable tolling, a petitioner must establish that either some wrongful conduct by respondents

contributed to his delay in filing the petition or that circumstances beyond his control caused the

delay. See Harris, 209 F.3d at 330. France does not contend he is entitled to an equitable tolling

of the limitations period, nor does the record support the same.

       Respondent maintains that France’s petition is untimely because it was filed beyond the

one-year mark following the original guilty plea proceedings plus the period he could have filed

an application for leave to appeal. ECF No. 11 at 8–11. In France’s case, however, the circuit

court revoked his probation twice for violating the conditions of his probation, resulting in two

“Amended Converted Sentences[.]” See ECF No. 1-4 at 5, 13. The first revocation of probation

occurred on December 2, 2014, and resulted in the issuance of a new commitment record. ECF

No. 11-1 at 27. The second revocation of probation occurred on January 25, 2018. Id. at 10.

“Courts have long acknowledged[,] and the Supreme Court has confirmed[,] that a final

judgment of conviction includes both the adjudication of guilt (or ‘conviction’) and the

sentence.” In re Gray, 850 F.3d 139, 141 (4th Cir. 2017) (citing Deal v. United States, 508 U.S.

129, 132 (1993), United States v. Dodson, 291 F.3d 268, 272 (4th Cir. 2002)). Consequently,

“when a defendant is resentenced, he or she is confined pursuant to a new judgment even if the

adjudication of guilt is undisturbed.” Gray, 850 F.3d at 142.

       In France’s case, there are three potential dates of final judgment the Court must consider

when calculating the one-year filing deadline for federal habeas corpus relief: the date the guilty



                                                11
plea proceedings became final and the two dates the revocation of probation proceedings became

final. Respondent relies on the earliest date—the date the guilty plea proceedings became final—

to conclude that the petition is time-barred. The Court rejects Respondent’s calculation of the

limitations period but nevertheless concludes France’s habeas petition is barred by 28 U.S.C.

§ 2244(d).

         France’s habeas petition relates solely to the 2014 revocation of probation. Nothing in the

petition can fairly be construed as challenging the 2018 revocation of probation, and all the

documents France submits in support of his petition pertain to the 2014 revocation.6 Thus, the

date the 2014 revocation proceedings became final is the operative date for determining whether

the pending petition is timely filed.

         France’s probation was revoked on December 2, 2014. ECF 11-1 at 27. France filed an

application for leave to appeal on December 11, 2014. Id. at 63–64. The application was denied

by the Court of Special Appeals on July 1, 2015, and the mandate issued on August 5, 2015. ECF

No. 1-4 at 12, see also ECF No. 11-1 at 68 (dicta referring to denial of appellate review

following 2014 revocation). Petitioner filed a Petition for Writ of Certiorari on July 24, 2015,

ECF No. 1-4 at 12, which the Maryland Court of Appeals denied in September 2015, ECF No. 1-

4 at 11. Thus, the 2014 revocation of probation became final on September 2015.

         Properly filed post-conviction proceedings toll § 2244’s limitations period. 28 U.S.C.

§ 2244(d)(2). France’s post-conviction petition was filed on June 12, 2013, and France




6
  Respondent’s assertion that France’s claims relate back to the original conviction and sentence is also untenable.
France could not have discovered the facts relevant to his habeas claim—which argues France was not properly
advised that the terms of probation applied during his incarceration—until the circuit court revoked his probation for
the first time in 2014. See 28 U.S.C. § 2244(d)(1)(D).

                                                         12
supplemented that petition with arguments regarding the 2014 revocation on August 14, 2015.7

ECF No. 11-1 at 17, 39. The circuit court denied post-conviction relief on May 13, 2016. Id. at

38–55. France did not file an application for leave to appeal the denial of post-conviction relief,

and his time for doing so expired on June 13, 2016. See Md. Rule 8-204(b)(2) (application for

leave to appeal must be filed within 30 days of the date of judgment from which appeal is

sought). Thus, 28 U.S.C. § 2244’s limitations period was tolled from September 2015, when the

2014 revocation became final, until June 13, 2016. The limitations period began to run for the

first time on June 13, 2016.8

         Forty-three days later—with 322 days left in the limitations period—on July 27, 2016,

France’s state habeas petition, challenging the 2014 revocation, again triggered 28 U.S.C.

§ 2244’s tolling provision. ECF No. 1-4 at 9; ECF No. 11-1 at 58–61. France’s state habeas

petition was denied on August 16, 2016. ECF No. 11-1 at 58. Thus, the statute of limitations

began to run again on August 16, 2016.9 The deadline for France to file a federal habeas petition

regarding the 2014 revocation of probation was therefore July 5, 2017.10 He did not file his


7
 Respondent incorrectly states that the Petition for Judicial Review which was construed as a petition for post-
conviction relief does not relate to the case at hand. However, the case number noted on both the petition and the
memorandum opinion, 12K-12-1461, is this case. See ECF No. 11-1 at 17, 38.

8
  France also filed, pursuant to Maryland Rule 4-345, a Petition for Reduction and/or Modification of Sentence on
December 8, 2014, ECF No. 11-1 at 28–29, and a Motion for Modification of Sentence on May 12, 2015, ECF No.
11-1 at 30–31. Both were denied on May 20, 2015. ECF No. 11-1 at 30; see supra note 4. These motions would
have triggered 28 U.S.C. § 2244’s tolling provision if the 2014 revocation had been final. See Wall v. Kholi, 562
U.S. 545, 558–59 (2011) (finding a state motion for reduction of sentence qualified as an application for collateral
review within meaning of tolling provision); see also Mitchell v. Green, 922 F.3d 187, 195–96 (4th Cir. 2019)
(holding that Md. Rule 4-345 motions trigger the tolling provision).
9
  Md. Code Ann., Cts. & Jud. Proc. § 12-301, which generally authorizes an “‘appeal from a final judgment entered
in a civil or criminal case,’ does not apply to habeas corpus cases.” Gluckstern v. Sutton, 574 A.2d 898, 908 (1990).
“An appeal may be taken from a final order in a habeas corpus petition only where specifically authorized by
statute.” Id. The Court is not aware of any statutory authorization here.

10
   France did not file any other motions for post-conviction or collateral review, which would have again tolled the
statute of limitations, before July 5, 2017. ECF No. 1-4 at 8–9.



                                                         13
petition until March 5, 2020. ECF No. 1-6 at 1 (postmark date). The petition is untimely, and the

record does not demonstrate a basis for equitable tolling.11

         The Court thus denies France’s Petition for Writ of Habeas Corpus as untimely and need

not consider Respondent’s cognizability argument.

IV.      CERTIFICATE OF APPEALABILITY

         A certificate of appealability may issue “only if the applicant has made a substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2); see Buck v. Davis, ___

U.S. ___, 137 S.Ct. 759, 773 (2017). The petitioner “must demonstrate that reasonable jurists

would find the district court’s assessment of the constitutional claims debatable or wrong[,]”

Tennard v. Dretke, 542 U.S. 274, 282 (2004), or that “the issues presented were adequate to

deserve encouragement to proceed further.” Miller-El v. Cockrell, 537 U.S. 322, 327 (2003).

When the district court denies relief on procedural grounds, the prisoner must demonstrate both

that the dispositive procedural ruling is debatable and that the motion states a debatable claim of

the denial of a constitutional right. Gonzalez v. Thaler, 565 U.S. 134, 140–41 (2012) (citing

Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

         This Court finds that France has not made the requisite showing. Therefore, a certificate

of appealability shall not issue. France may still request that the United States Court of Appeals

for the Fourth Circuit issue such a certificate. See Lyons v. Lee, 316 F.3d 528, 532 (4th Cir.

2003) (considering whether to grant a certificate of appealability after the district court declined

to issue one).


11
  France’s 2018 Motion to Correct Illegal Sentence concerned the 2014 revocation proceedings. ECF No. 1-4 at 30–
33. Although as France notes, an illegal sentence may be corrected by the sentencing court at any time, France’s
Motion to Correct Illegal Sentence did not toll the federal habeas limitations period applicable to this case because it
was filed after the limitations period expired. See Smith v. McGinnis, 208 F.3d 13, 16–17 (2d Cir. 2000) (explaining
that a state collateral proceeding commenced after the one-year limitations period has already expired does not
“reset” the start of the limitations period).


                                                          14
V.     CONCLUSION

       For the foregoing reasons, France’s Petition for Writ of Habeas Corpus shall be

dismissed, and a certificate of appealability shall not issue; Petitioner’s Motion for Emergency

Transfer, Petitioner’s Motion to Strike Respondent’s Limited Answer, Petitioner’s Motion for

Appointment of Counsel, and Petitioner’s Motion for Extension of Time to File a Reply are

denied; and Respondent’s Motion for Extension of Time is granted.

       A separate Order shall issue.




___7/6/2021_____________                             /s/_____________________________
Date                                                 GEORGE J. HAZEL
                                                     UNITED STATES DISTRICT JUDGE




                                                15
